
	

115 HR 6146 : Cottonwood Land Exchange Act of 2018
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6146
		IN THE SENATE OF THE UNITED STATES
		November 14, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize, direct, expedite, and facilitate a land exchange in Yavapai County, Arizona, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Cottonwood Land Exchange Act of 2018. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Yavapai County, Arizona. (2)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 80 acres of land within the Coconino National Forest, in Yavapai County, Arizona, generally depicted as Coconino National Forest Parcels Federal Land on the map.
 (3)MapThe term map means the map entitled Cottonwood Land Exchange, with the revision date July 5, 2018\Version 1. (4)Non-Federal landThe term non-Federal land means the approximately 369 acres of land in Yavapai County, Arizona, generally depicted as Yavapai County Parcels Non-Federal Land on the map.
 (5)SecretaryThe term Secretary means the Secretary of Agriculture, unless otherwise specified. 3.Land exchange (a)In generalIf the County offers to convey to the Secretary all right, title, and interest of the County in and to the non-Federal land, the Secretary shall accept the offer and simultaneously convey to the County all right, title, and interest of the United States to the Federal land.
 (b)Land titleTitle to the non-Federal land conveyed to the Secretary under this Act shall be acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.
 (c)Exchange costsThe County shall pay for all land survey, appraisal, and other costs to the Secretary as may be necessary to process and consummate the exchange under this Act, including reimbursement to the Secretary, if the Secretary so requests, for staff time spent in such processing and consummation.
			4.Equal value exchange and appraisals
 (a)AppraisalsThe values of the lands to be exchanged under this Act shall be determined by the Secretary through appraisals performed in accordance with—
 (1)the Uniform Appraisal Standards for Federal Land Acquisitions; (2)the Uniform Standards of Professional Appraisal Practice;
 (3)appraisal instructions issued by the Secretary; and (4)shall be performed by an appraiser mutually agreed to by the Secretary and the County.
 (b)Equal value exchangeThe values of the Federal and non-Federal land parcels exchanged shall be equal, or if they are not equal, shall be equalized as follows:
 (1)Surplus of Federal land valueIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the County shall make a cash equalization payment to the United States as necessary to achieve equal value, including, if necessary, an amount in excess of that authorized pursuant to section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)).
 (2)Use of fundsAny cash equalization moneys received by the Secretary under paragraph (1) shall be— (A)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a); and
 (B)made available to the Secretary for the acquisition of land or interests in land in Region 3 of the Forest Service.
 (3)Surplus of non-Federal land valueIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land, the United States shall not make a cash equalization payment to the County, and surplus value of the non-Federal land shall be considered a donation by the County to the United States for all purposes of law.
 5.Withdrawal provisionsLands acquired by the Secretary under this Act are, upon such acquisition, automatically and permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1930 (30 U.S.C. 1001 et seq.).
 6.Management of landLand acquired by the Secretary under this Act shall become part of the Coconino National Forest and be managed in accordance with the laws, rules, and regulations applicable to the National Forest System.
		7.Maps, estimates, and descriptions
 (a)Minor errorsThe Secretary and the County may, by mutual agreement— (1)make minor boundary adjustments to the Federal and non-Federal lands involved in the exchange; and
 (2)correct any minor errors in any map, acreage estimate, or description of any land to be exchanged. (b)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this Act, the map shall control unless the Secretary and the County mutually agree otherwise.
 (c)AvailabilityThe Secretary shall file and make available for public inspection in the headquarters of the Coconino National Forest a copy of all maps referred to in this Act.
			
	Passed the House of Representatives November 13, 2018.Karen L. Haas,Clerk.
